Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-15 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11/243,726.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claim 1 of US Patent No. 11/243,726.


Claims 1 of US Patent No. 11,243,726 teaches:

“A method for a terminal configured to transmit a print job to a print processing apparatus, the method comprising:
in a case where an instruction to perform printing with a print setting accepted by the terminal is given by a user and a warning based on the print setting is to be displayed, instructing an operating system of the terminal to issue a notification for calling a warning screen; and
 in a case where a predetermined operation performed on the notification by the user is accepted, displaying the warning screen over a screen of an application displayed on the terminal.


while Claims 1 of this application teaches the same scope as follows:

“A method for an application that is executed in a background in a terminal, the method comprising:





instructing an operating system of the terminal to issue a notification for calling a notification screen of an application that is executed in a background in the terminal; and 
displaying, based on a user operation on the issued notification, the notification screen over a screen of another application that is displayed on the terminal and different from the application that is executed in the background.























It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning. Although claim 1 of US Patent No. 11,243,726 does not cite “an application that is executed in the background” that would be well known in the art because any application would have its screen and some of applications can be executed the same time in the different screen in the terminal. Therefore, the notification screen is displayed over a screen of other application would be different from the application that is executed in the background.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/243,726. Although the claims at issue are not identical, they are not patentably distinct from each other.
And claims 2-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11/243,726.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For example, claim 1 cites a method for an application that is executed in a background in the terminal. However, the body of this claim does not address that method, the claim just merely address instructing an operating system to issue a notification for calling a notification screen and display the notification screen.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 01, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672